Citation Nr: 1823648	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to December 1971, including service in the Republic of Vietnam from December 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran has withdrawn his request for a hearing.


FINDINGS OF FACT

1.  The April 2017 rating decision which granted service connection for Parkinson's disease is a complete grant of the benefits sought on appeal.

2.  By correspondence dated August 14, 2017, and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal as to entitlement to service connection for ischemic heart disease.  


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for Parkinson's disease.  38 U.S.C. § 7104 (2012).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2017 rating decision, the RO granted service connection for Parkinson's disease.  This action represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As no further adjudication is required at this time, the claim shall be dismissed.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

By correspondence received on August 14, 2017, the Veteran indicated that he wished to withdraw his claim of entitlement to service connection for ischemic heart disease.  In light of this, the Board finds that VA has received a written statement in which the Veteran clearly articulates an intent to withdraw the claim from appellate status.  This statement was received by VA prior to the issuance of a final decision as to these issues.  As such, that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction and this claim is dismissed.


ORDER

The claim for service connection for Parkinson's disease, having been rendered moot, is dismissed.

The appeal of the denial of the claim of entitlement to service connection for ischemic heart disease is dismissed.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


